Citation Nr: 0110847	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.R.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
July 1999, and the veteran appealed.  He presented testimony 
before a hearing officer at the RO in February 2000 and 
before undersigned traveling member of the Board of Veterans' 
Appeals (Board) at the RO in January 2001.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) became law.  The VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103). 

Service connection is in effect for tinnitus due to acoustic 
trauma.  When the RO granted the veteran service connection 
for tinnitus in July 1999, the RO conceded that the veteran 
had probably sustained combat-related acoustic trauma in 
service.  The veteran had made statements to the RO 
concerning duties in service with howitzers in an assignment 
to A Battery, 1st Battalion, 12th Marine, 3rd Marine 
Division, FMF, and his Marine Corps service discharge 
certificate indicates that he served as a Field Artillery 
Crewman 603 during World War II.  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) pertaining to combat status. 

Of record is a September 1999 VA audiometric examination 
report which shows that the veteran has a current bilateral 
sensorineural hearing loss disability as defined by 
38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The RO during the course of its adjudication of the veteran's 
claim has denied the claim as not well grounded.  
Essentially, before the RO at the time it made its decision 
was competent medical evidence of a current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385, and evidence 
of in-service acoustic trauma.  There was no evidence before 
the RO, however, showing that there was a nexus between the 
veteran's current bilateral sensorineural hearing loss 
disability and his in-service acoustic trauma, and VA did not 
specifically attempt to obtain any on the matter.  

However, the VCAA eliminated the concept of well groundedness 
of a claim, as well as  VA's not having a duty to assist a 
claimant with a claim until a well grounded claim is 
submitted.  Thus, the claim must be readjudicated by the RO 
without regard to well groundedness.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board would note at this point that the VCAA requires VA 
to assist this veteran with his claim by ordering a VA 
examination on the matter of a nexus to service, and that VA 
further has a duty at this point to advise this veteran that 
it is necessary, in order for his claim to be able to be 
successful, for there to be competent medical evidence 
submitted showing that there is a nexus between the veteran's 
in-service acoustic trauma and his current bilateral 
sensorineural hearing loss disability.  

The VCAA specifically provides that VA's statutory duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. § 5103A 
(d)].  

Here, there is of record evidence of in-service acoustic 
trauma, as well as evidence of a current bilateral 
sensorineural hearing loss disability.  Therefore, pursuant 
to the VCAA, a VA examination opining as to a nexus to 
service is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination.  The 
examiner must review the veteran's claims 
folder, which should be made available 
before the examination, and examine the 
veteran to any extent necessary.  
Thereafter, the examiner should render an 
opinion with reasons as to whether or not 
the veteran's currently diagnosed 
bilateral sensorineural hearing loss 
disability is related to acoustic trauma 
which he experienced in service.  The 
report of the VA examination should be 
associated with the veteran's VA claims 
folder.

2.  The RO should then review the 
veteran's claims folder in order to 
determine whether any additional 
development of the evidence or 
notification is required under the VCAA.  
Any such additional development should 
be accomplished.  Thereafter, the 
veteran's claim of entitlement to 
service connection for bilateral 
sensorineural hearing loss disability 
should be adjudicated by the RO.  If all 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as with those of the appellate courts.  
It has been held that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


